Citation Nr: 1822651	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has been diagnosed with diabetes mellitus that is compensably disabling and he served in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure, have been met.  38 U.S.C. §§ 1101, 1110, 1134(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for diabetes mellitus is warranted as the Veteran suffers from this disability and the disability has been associated with exposure to herbicide agents that the Veteran was presumptively exposed to while serving in the Republic of Vietnam.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to these herbicide agents includes type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).  There is no question the Veteran served in the Republic of Vietnam.  The Veteran's VA medical records and correspondence from his VA provider confirm the Veteran has been diagnosed and treated for diabetes, which is compensably disabling.  Accordingly, all the elements of service connection are met since the Veteran's diabetes is presumed to be due to his herbicide agent exposure in the Republic of Vietnam.  

The Board acknowledges that VA examiners have opined that the Veteran does not have diabetes because his lab results do not match the criteria listed on the VA evaluation forms.  However, the Board does not find this persuasive as the examiners have also confirmed the Veteran would likely fit the criteria if he were to stop taking his prescription medication for diabetes.  A complete reading of these opinions leads to the conclusion that the Veteran has diabetes, and that his diabetes is effectively medicated.  Thus, the evidence, when considered in whole, shows that the Veteran has diabetes mellitus, type 2.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Where the evidence supports a claim or is in relative equipoise, the Veteran prevails.  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49,53-54 (U.S. 1990).  


ORDER

Service connection for type 2 diabetes mellitus is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


